Citation Nr: 1519703	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-22 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a left ankle sprain prior to May 31, 2013 and in excess of 10 percent disabling thereafter.  

2.  Entitlement to an initial rating in excess of 10 percent disabling for residuals of post right knee arthroscopic surgery, debridement, partial anterior cruciate ligament (ACL) tear.

3.  Entitlement to an initial rating in excess of 10 percent disabling for residuals of left knee arthroscopic surgery, osteochondral fracture, small ACL tear.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which granted service connection for the left ankle sprain and assigned an initial noncompensable rating and granted service connection for the bilateral knee disabilities and assigned initial 10 percent ratings for each knee.  

While the appeal was pending the RO granted a staged increase of the left ankle disability to 10 percent disabling effective from May 31, 2013.  The Board has recharacterized the issue to reflect this staged increase.  


FINDINGS OF FACT

1.  Prior to May 31, 2013, the Veteran's left ankle disability was manifested by no more than slight impairment, with subjective complaints of occasional aching, flare-ups with prolonged walking and standing and stiffness on awakening; there was no objective evidence of limitation of motion, with his range of motion shown to be 45 degrees plantar flexion and 20 degrees dorsiflexion, without painful motion, weakness or instability.

2.  As of May 31, 2013, the Veteran's left ankle disability has been manifested by evidence of no more than moderately limited motion, with his range of motion shown to be 35 degrees plantar flexion and 15 degrees dorsiflexion with pain only at the end of these ranges, and without weakness or instability.
3.  The Veteran's right knee disability has been manifested by noncompensable loss of motion, accompanied by pain but without any episodes of locking, recurrent subluxation or instability.

4.  The Veteran's left knee disability has been manifested by noncompensable loss of motion, accompanied by pain but without any episodes of locking, recurrent subluxation or instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for residuals of a left ankle sprain have not been met for the period prior to May 31, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

2.  Beginning May 31, 2013, the criteria for a rating in excess of 10 percent for residuals of a left ankle sprain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

3.  The criteria for an initial rating in excess of 10 percent for a right knee disability have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.71a, DC 5010, 5260, 5261 (2014).

4.  The criteria for an initial rating in excess of 10 percent for a left knee disability have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.71a, DC 5010, 5260, 5261 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

Here, service connection has been granted and an initial disability rating and effective date have been assigned.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has obtained service treatment records and requested the Veteran apprise him about any records of post-service VA or private treatment for his claimed disabilities.  The Veteran has not indicated having received post service medical treatment for his knees and left ankle.  The Veteran was also afforded VA examinations for his disabilities.  The VA examination reports are adequate for the purposes of adjudication, as they include all necessary testing, indicate a full examination of the Veteran and review of his claims file, and provide information adequate to evaluate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Background and Analysis for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation of parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  38 C.F.R. § 4.40.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innveration, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Other important factors include excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating. See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Left Ankle

The Veteran is seeking a higher initial rating for his service connected left ankle disorder, which has been evaluated as noncompensable prior to May 31, 2013 and 10 percent disabling as of that date under disabling under 38 C.F.R. § 4.71a , Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent rating is warranted if there is moderate limitation in the range of motion of the ankle.  A 20 percent rating is warranted if there is marked limitation in the range of motion of the ankle. 

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

The Board notes that the Veteran has reported no post service medical treatment pertaining to his left ankle disorder and he has not alleged worsening of his ankle since his March 2013 examination.  Thus the Board shall consider this matter based on the evidence obtained from the VA examinations from November 2012 and March 2013.

The report of the November 2012 VA examination noted the Veteran's history of having injured his ankle in October 1999 when he sprained it playing baseball.  He now reported occasional aching in it, with flare-ups with prolonged walking and standing.  He reported stiffness on waking up.  Physical examination revealed full range of left ankle motion, 45 degrees plantar flexion and 20 degrees dorsiflexion.  There was no painful motion and no changes on repetitive use.  There was no tenderness or pain on palpation over the joints or soft tissue of the ankle.  His muscle strength was 5/5 and his joint stability was normal.  He had no evidence of ankylosis, scars or other conditions regarding the ankle.  He used no assistive devices.  Diagnostic studies did not reveal ankle abnormalities other than a finding of bilateral calcaneal spurs that was shown on X-ray.  
The report of a May 2013 VA examination included claims file review and examination.  The diagnosis of left ankle sprain was noted, with only conservative treatment done.  The Veteran reported he did wear a left ankle brace when involved in sporting events like coaching.  Prolonged walking caused pain.  Treatment involved the use of over the counter medications like he used for the knees.  Walking on concrete particularly caused flare-ups.  

Range of motion of the left ankle was 35 degrees plantar flexion and 15 degrees dorsiflexion with pain at the end of these ranges.  There was no change on repetition.  His functional loss consisted of less movement than normal and pain on movement.  There was pain on palpation, but his strength and stability were both full, unchanged from the previous examination of November 2012.  The rest of the findings were unchanged from November 2012, with the exception that he now used a brace.  The functional impact on his ability to work was that with kneeling, he may develop pain in his ankle.  A June 2013 addendum stated that it was less likely as not that pain could significantly limit his functional ability during flare-ups or on repetitive use over time with the rationale being that only a mild disability of the ankles was noted on exam.  

The findings from the May 2013 VA examination formed the basis for the staged increase from 0 percent to 10 percent based on the evidence of painful motion.   The 0 percent rating in effect prior to May 31, 2013 was based on a lack of compensable symptoms.  

Having reviewed the evidence the Board finds that an initial compensable rating is not shown to be warranted for the right ankle disorder prior to May 31, 2013.  The findings of the November 2012 examination revealed the ankle to be wholly within normal limits, with full, painless motion noted, as well as a lack of objective findings of tenderness, pain or weakness.  The only evidence of problems was from the subjective complaints of the Veteran describing only occasional aching flaring up on prolonged walking and standing and stiffness on waking up.  Such minor sporadic complaints are not shown to equal painful motion that would equate to a moderate loss of motion under Diagnostic Code 5271.  Nor would it equate to a functional loss that would more closely resemble a 10 percent rating, even with consideration of functional limitations (to include during flare-ups or with repeated use) pursuant to DeLuca supra, see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  In sum, there is a lack of evidence prior to May 31, 2013 that suggests a 10 percent rating is warranted.  

Regarding the staged 10 percent rating in effect as of May 31, 2013, the evidence does not show the ankle to be more than moderately limited in motion due to his pain on motion shown on this examination.  The evidence from the examination of this date does not reveal marked limitation in the range of motion of his ankle.  Again, the motion was noted to be 35 degrees plantar flexion and 15 degrees dorsiflexion, 77 percent of full range, with pain only at the end of these ranges.  Repetitive testing did not decrease these movements.  No other evidence is available to suggest symptoms resembling a 20 percent rating.  

Thus as of May 31, 2013, the Veteran is entitled to the minimum rating under Diagnostic Code 5271 due to painful motion.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).  Therefore, the 10 percent rating currently in effect is appropriate, and an increased schedular rating is not warranted.

In determining that the currently staged ratings of initial noncompensable rating for the period prior to May 31, 2013, and 10 percent as of that date are the appropriate ratings in this instance under Diagnostic Code 5271, the Board has also considered other potentially applicable criteria pertaining to the left ankle.  No other arguably applicable Diagnostic Code would provide a separate or higher rating.  Additional compensable evaluations are available for ankylosis of the ankle, and ankylosis of the subastragalar, or tarsal joints under Diagnostic Codes 5270 and 5272, respectively.  The Veteran's ankle is not shown to be ankylosed.  In addition, additional compensable evaluations are available under Diagnostic Codes 5273 and 5274 for, respectively, malunion of the os calcis (calcaneus) or astragalus (talus), and astragalectomy.  There is no evidence or suggestion that the Veteran would meet the criteria for a higher staged rating for the left ankle disorder under these Diagnostic Codes.  Therefore higher ratings are not shown to be warranted under the applicable Diagnostic Code governing the left ankle disability.  
Left and Right Knee Disabilities

The Veteran is seeking a higher initial rating for his service connected bilateral knee disorders.  As these disorders of the left and right knees are evaluated under the same criteria, the Board shall address them together.

The Veteran's bilateral knee disabilities are currently rated at 10 percent per knee under 38 C.F.R. Diagnostic Codes 5010-5260.  (A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.).  The Board notes that the basis for the 10 percent rating provided by the RO in its initial grant was based on findings of each knee of X-ray evidence of arthritis in the knees as contemplated by the criteria for arthritis Diagnostic Codes 5010, 5003, as well as on the basis of painful motion as contemplated by 38 C.F.R. § 4.59.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a Diagnostic Code 5003, Note 1.

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2014).  Under Diagnostic Code 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  Id. 

Under Diagnostic Codes 5260 and 5261, a veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.

The Board notes that the Veteran has reported no post service medical treatment pertaining to his bilateral knee disorders and he has not alleged worsening of his knees since his March 2013 examination.  Thus the Board shall consider this matter based on the evidence obtained from the VA examinations from November 2012 and March 2013.

The report of the November 2012 VA examination noted his history of having fractured his left and right knees with subsequent surgeries to repair ACL tears on both knees while in service.  Currently he describes flare-ups with prolonged walking and standing, along with knee stiffness on waking.  Physical examination revealed his right knee range of motion was 0 to 130 degrees on the right and 0 to 120 of the left.  There was no pain on motion of either knee and no change in the range of motion on repetitive motion.  His functional loss was less movement than normal.  He had no pain on palpation and his muscle strength was 5/5 bilaterally.  Stability testing bilaterally was normal.  He did have residual scarring on both knees, which was noted to neither be tender, nor painful or unstable, nor was the total area of scarring greater than 39 square centimeters (6 square inches).  He used no assistive devices.  X-ray was positive for evidence of traumatic or degenerative arthritis.  However there was no evidence of patellar subluxation shown in either knee.  No effect on his ability to work was shown.  The impression was mild right knee tricompartmental degenerative joint disease (DJD) and left knee medial compartment DJD.  

The report of a June 2013 VA examination included claims file review and examination of the bilateral knees with DJD diagnosed for both knees, as well as bilateral patellofemoral syndrome.  The left knee was also diagnosed as post left knee arthroscopy surgery, osteochondral fracture and small ACL tear.  The right knee was diagnosed as status post arthroscopic surgery, debridement partial ACL tear.  His current treatment was over the counter with ibuprofen, Biofreeze and supplements of vitamins and glucosamine.  Findings on physical examination.  Flare-ups were callused by squatting and kneeling, as well as prolonged walking on concrete.  Examination revealed both knees range of motion was 0-120 degrees, with pain only at the extreme ranges of flexion bilaterally and no changes on repetitive testing.  There was less movement than normal and pain on movement as noted.  He also had bilateral crepitus on movement, left more so than right.  There was also tenderness to palpation of both knees.  Muscle strength and joint stability were again normal bilaterally with the findings unchanged from the November 2012 examination.  The scar findings on both knees also were the same as reported in November 2012.  He did now use a brace occasionally and used knee pads at work.  There was no imaging performed.  However the X-ray evidence was noted to show no evidence of patellar subluxation.  The functional impact was reported to result in difficulty squatting, prolonged kneeling and climbing ladders, which he did at his job.  He indicated that a lot of his job required using knee pads.  A June 2013 addendum stated that it was less likely as not that pain could significantly limit his functional ability during flare-ups or on repetitive use over time with the rationale being that only a mild disabling condition of the knees was noted on exam.  

Having reviewed the evidence, the Board finds that the preponderance of the evidence is against initial ratings in excess of 10 percent disabling per knee, for the right knee and left knee disabilities.  The current 10 percent ratings have been assigned based on limitation of motion, which while noncompensable, has been manifested by pain.  See 38 C.F.R. § 4.71a, DC 5010, 4.59.  However, while slightly less than the fully normal range of 0-140 degrees the ranges of motion findings for both knees on both flexion and extension are repeatedly shown to not even to be limited to the extent that they would meet the criteria for a 0 percent rating, which would be 60 degrees flexion and 5 degrees extension.  Thus, there is no basis for assigning a rating in excess of 10 percent based on limited motion.  Additionally, given that the flexion and extension findings for both knees fall well within the noncompensable ranges, there is no basis for a higher rating by separately rating flexion and extension per VAOPGCPREC 9-2004.  No additional loss of motion or function is shown on repeated testing, providing no basis for affording a higher rating based on functional loss due to repetitive use.  Deluca, supra.  

Although the Board notes that a 20 percent rating may be assigned under Diagnostic Code 5003 based on occasional incapacitating exacerbations without any limited motion.  However the evidence fails to show occasional incapacitating exacerbations for either knee disorder (which do manifest only slightly limited motion).  Thus this particular criteria is not applicable.  

Additionally, the evidence does not reflect any evidence of recurrent subluxation or lateral instability in either the right knee or left knee.  Accordingly the criteria under Diagnostic Code 5257, which evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent rating for a slight impairment, a 20 percent rating for moderate impairment and a 30 percent rating for severe impairment, is not for application here.  Although the Veteran reported using a brace occasionally and knee pads at work, the objective testing for stability for both knees was completely normal on both VA examinations.  Likewise there is no evidence that either knee is shown to have history of either dislocation with frequent episodes of pain, locking and effusion into the joint, nor is there evidence of removal of the semilunar cartilage.  Thus Diagnostic Codes 5258 and 5259 are not for application.  

Due to the lack of disability under these criteria which evaluate instability symptoms, there is no need to consider assigning separate ratings for the impairment of either knee under separate precedential opinions issued by the VA General Counsel holding that a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257 or 5259. VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

No other arguably applicable Diagnostic Code would provide a separate or higher rating.  There is no evidence of ankylosis or tibial fibial impairment with at least moderate knee disability shown.  Therefore higher ratings are not shown to be warranted under the Diagnostic Codes 5256 or 5262 governing these particular disabilities.  

The Board notes that the RO separately granted service connection for surgical scars of the left and right knee with initial noncompensable ratings under 38 C.F.R. § 4.118, Diagnostic Code 7505 assigned in the January 2013 rating on appeal.  The Veteran did not specifically appeal the initial ratings assigned to the scars and this matter is not presently before the Board.  However, the Board observes that the findings of the scars on both the November 2012 and May 2013 VA examinations are consistent with the noncompensable rating under the criteria governing evaluation of scars under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Thus consideration of a higher rating pursuant to Esteban, supra is not shown to be appropriate in this instance.  

Extraschedular Consideration

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted, as the question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) (discussing 38 C.F.R. § 3.321(b)(1) ).  Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings for his bilateral knee disorder or for his left ankle disorder inadequate.  The Veteran has some functional loss of both knees due to pain, with slight but noncompensable range-of-motion loss as a result.  Regarding the left ankle, no compensable symptoms are shown prior to May 31, 2013.  As of May 31, 2013, the Veteran has some functional loss of left ankle due to pain, with slight but noncompensable range-of-motion loss as a result.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that his symptoms are adequately contemplated by the disability ratings currently assigned for his left ankle and bilateral knee disorders.  Ratings in excess of the currently assigned rating are provided for certain manifestations of disabilities that affect the knees and ankles, but those manifestations are not present here.  Furthermore, the evidence does not show frequent hospitalization or marked interference with employment in the Veteran's case.  Therefore, a referral for an extraschedular rating is not appropriate.

Accordingly, entitlement to a rating in excess of 10 percent for the right knee disorder and in excess of 10 percent for the left knee disorder is not warranted.  Likewise entitlement to an initial compensable rating  prior to May 31, 2013 and in excess of 10 percent as of May 31, 2013 for the left ankle disorder is not warranted.



ORDER

For the period prior to May 31, 2013, an initial compensable rating for residuals of a left ankle sprain hand is denied.

Beginning May 31, 2013, a rating in excess of 10 percent disabling for residuals of a left ankle sprain hand is denied.

An initial rating in excess of 10 percent disabling for residuals of post right knee arthroscopic surgery, debridement, partial ACL tear is denied.

An initial rating in excess of 10 percent disabling for residuals of left knee arthroscopic surgery, osteochondral fracture, small ACL tear is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


